DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 16, 2022 has been entered.
 
Response to Amendment
Applicant amended claims 16, 28, and 29.

Applicant previously cancelled claims 1-15.

Claims 16-30 are pending and have been examined.



Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered but they are not fully persuasive. 

Regarding 101 Rejections
Examiner initially rejected claims 16-30 under 35 USC 101 as being directed to non-statutory subject matter.
Regarding claims 20 and 22, based on further search and consideration, Examiner has determined that claims 20 and 22 contain eligible subject matter, and contain an ordered combination of elements which amount to a practical application of the judicial exception. 
Regarding claim 24, the limitation 
“selecting a given thread to which the given financial transaction is to be assigned, based on a number of the one or more threads to which said sending institution-receiving institution pair is assigned, and optionally at least one of: a volume of financial transactions that have been processed at the one or more threads within a recent time period, liquidity allocated to the one or more threads and/or a sequence of the one or more threads to which said sending institution-receiving institution pair is assigned”

could contain eligible subject matter if the selection required the basis of a volume…, liquidity…or a sequence. In its present form this basis is optionally required, which means it is not necessary that this basis occurs. If the basis was required, it would amount to an ordered combination of elements which amounts to a practical application of the judicial exception.

Regarding claims 16-19, 21, and 23-30; Applicant argued that the claims do not recite an abstract idea, as they are not directed to Certain Methods of Organizing Human Activity. Examiner does not find this argument persuasive. Applicant merely alleges the claims do not recite an abstract idea and provides no analysis as to why the claims are not directed to Certain Methods of Organizing Human Activity. Examiner identified the limitations which define the abstract idea and how they are directed to a fundamental economic practice. Since they are a fundamental economic practice the claims fall into the grouping of Certain Methods of Organizing Human Activity and therefore constitute an abstract idea (and thus a judicial exception). The claiming of a parallel architecture does not change the abstract nature of the claims.
Applicant argued that the claims a recite a practical application of the judicial exception. Applicant argued the claims present a technical improvement. Examiner does not find this argument persuasive. Applicant’s claims do not improve technology; the underlying technology remains unaffected by the claims. Applicant is addressing a business problem (processing transactions) with a business solution. Applicant is merely using existing technology (for its intended purpose) to implement the business solution. Any improvements lie in the abstract idea itself, not in underlying technology. It is not a technical solution to incorporate parallel processing architecture. The identified limitations do no amount to a practical application because they are a part of the abstract idea. Outside of the abstract idea there remains only the computer implementation of the abstract idea and extra-solution activity. Neither of these are indicative of a practical application. Applicant’s claims do not address a technical limitation/deficiency in the art and thus does not amount to a practical application. Furthermore Applicant’s arguments are not commensurate in scope with the claims. There is no claim language directed toward processing transactions in a timely fashion without interruptions or failure.
Applicant argued that its claims are similar to those in DDR. Examiner does not find this argument persuasive. Applicant’s claims are not similar to those in DDR. In DDR the composite webpage described in the claims amounted to eligible subject matter because they addressed an issue specifically arising in the context on the technology. This is the basis for which the claims amounted to eligible subject matter; not because (at a high level) the claims could be considered as manipulating interactions between different devices or with the internet. Applicant’s claims are not similar in the way that actually amounts to eligible subject matter. It is not sufficient that the claims describe interactions between devices or that the claims occur in the context of the internet. This merely linked the judicial exception to a generic computing environment. Applicant is not addressing a problem specifically caused by technology such as a webpage that redirects a user to a third-party website.
Applicant argued its claims are necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computers. Examiner does not find this argument persuasive. Applicant merely states the conclusion without providing any analysis as to how it reaches that standard. Applicant has not identified the specific problem it is attempting to address (merely a general “improving how transactions are processed”). Applicant has not explained how the problem is technical in nature or specifically arises in the realm of computers. Applicant has not explained how its solution is necessarily rooted in computer technology. Applicant merely has claims implemented in a technological environment which is not sufficient to qualify as an improvement in technology.
Applicant argued that they recite a combination of steps which recite something other than what is well understood, routine, and conventional. Examiner does not find this argument persuasive. A “useful combination of elements” is not the standard for determining if something is something other than what is well understood, routine, and conventional. Applicant again argued that Examiner has not provided the proper evidence/analysis that the claims are well-understood, routine and conventional. Examiner does not find this argument persuasive. Applicant is mistaken that Examiner must provide evidence that the underlying abstract idea is well-understood, routine and conventional. It is the additional elements that must be shown to be well-understood, routine and conventional. Outside of the abstract idea, there is only the computer implementation of the abstract idea and extra-solution activity. Examiner provided evidence that these are well-understood, routine and conventional limitations. Examiner has provided the proper evidence as required by Berkheimer.

Examiner maintains this rejection with respect to claims 16-19, 21, and 23-30.
Examiner withdraws this rejection with respect to claims 20 and 22.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 16, 28, and 29; these claims are indefinite for the following reasons.
The limitation “wherein a given institution is assigned as a sending institution and/or a receiving institution” is indefinite. The use of “and/or” renders the claim indefinite as it is unknown if the claim requires one or both conditions. For the sake of compact prosecution, Examiner will interpret Applicant’s use of “and/or” is meant to convey the inclusive disjunction or the “inclusive or” (i.e., wherein a given institution is assigned as a sending institution or a receiving institution or both) as opposed to the exclusive disjunction or XOR(i.e., wherein a given institution is assigned as either a sending institution or a receiving institution but not both). Examiner would politely point out that absent any modifiers such as “either”, or situations requiring the exclusive form (e.g., the transaction is approved or denied), the inclusive form of OR is presumed. Examiner politely suggests amending the limitation to “wherein a given institution is assigned as a sending institution or a receiving institution”.
It is indefinite as to what is meant by the limitation at a given time in the newly added limitation “wherein the parallel fund transfer system has a parallel processing architecture with the plurality of threads of execution paths operating in parallel for processing financial transactions at a given time”.  It is unclear which portion of the newly added limitation that this phrase modifies (e.g., the parallel fund transfer system has plurality of threads at a given time vs. processing transactions at a given time). Furthermore, the necessity of this phrase is questionable as anything that occurs inherently occurs at a given time (albeit this aspect of the limitation does not arise to the level of indefiniteness, but rather a related relevance issue). For the sake of compact prosecution, Examiner will interpret the newly added limitation as “wherein the parallel fund transfer system has a parallel processing architecture with the plurality of threads of execution paths operating in parallel for processing financial transactions”.

Regarding claim 24; this claim is indefinite for the following reasons:
The limitation
“at least one of: a volume of financial transactions that have been processed at the one or more threads within a recent time period, liquidity allocated to the one or more threads and/or a sequence of the one or more threads to which said sending institution-receiving institution pair is assigned” 

is indefinite. The use of “and/or” renders the claim indefinite as it is unknown if the claim requires one, two or all three conditions. For the sake of compact prosecution, Examiner will interpret Applicant’s use of “and/or” is meant to convey the inclusive disjunction or the “inclusive or” as opposed to the exclusive disjunction or XOR. Examiner would politely point out that absent any modifiers such as “either”, or situations requiring the exclusive form the inclusive form of OR is presumed. Examiner politely suggests amending “and/or” to “or”.

Claims 17-27 and 30 are rejected due to their dependence on claims 16 and 29.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-19, 21, and 23-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite the abstract idea of processing a financial transaction. 

Claims 16, and 27-29 recite the limitations of: 
establishing and managing an inter-institution transaction system, 
creating a plurality of threads to constitute a parallel fund transfer system, 
processing financial transactions at a given time,
wherein each thread is a replica of a single fund transfer system, 
assigning a plurality of institutions to the plurality of threads, 
wherein a given institution is assigned as a sending institution and/or a receiving institution of a financial transaction to at least one thread, 
and a given thread has at least one sending institution-receiving institution pair assigned thereto; 
assigning financial transactions to the plurality of threads based at least on sending institution-receiving institution pairs assigned to the plurality of threads; 
and processing the financial transactions at their corresponding threads.
  
As drafted these limitations are a process that, under its broadest reasonable interpretation, covers performance of the limitation as certain methods of organizing human activity but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity grouping of abstract ideas. Accordingly, Applicant’s claims recite an abstract idea. The recited system components are just applying generic computer components to the recited abstract limitations. 

This judicial exception is not integrated into a practical application because the claims only recites system components for implementing the abstract idea. The claims recite the additional limitations of an inter-institution transaction system, a parallel fund transfer system, a parallel processing architecture with the plurality of threads of execution paths operating in parallel, computer readable medium, instructions, software module system, software modules, data processing arrangement; and are recited at a high level of generality and amounts to no more than mere instructions to apply the exception using a generic computer. These limitations generally link the use of the judicial exception to a technological environment and are not indicative of integration into a practical application. The limitations of:
receiving a withdrawal request to access a debt instrument for an amount;
transmitting the repayment terms to the mobile device of the user for authorization; 
and upon receiving an indication of authorization from the user;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as a practical application of the judicial exception. See MPEP 2106.05(g).  These additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims as a whole do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea without a practical application.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of an inter-institution transaction system, a parallel fund transfer system, a parallel processing architecture with the plurality of threads of execution paths operating in parallel, computer readable medium, instructions, software module system, software modules, data processing arrangement; amount to no more than mere components to implement the judicial exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The limitations of:
receiving a withdrawal request to access a debt instrument for an amount;
transmitting the repayment terms to the mobile device of the user for authorization; 
and upon receiving an indication of authorization from the user;

as drafted are insignificant extra-solution activity. These steps are mere data gathering and storing and do not qualify as significantly more than the judicial exception. See MPEP 2106.05(g). See Applicant’s specification pages 33-34, about implementation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus Applicant’s claims are not patent eligible. 

Dependent claims 17-19, 21, 23-27, and 30 further define the abstract idea that is present in their respective independent claims and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 17-19, 21, 23-27 and 30 are directed to an abstract idea. Thus, the dependent claims 17-19, 21, 23-27, and 30 are not patent-eligible either.

Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

PRIOR ART
There was no prior art rejection on file. Examiner has conducted an updated prior art search in view of the claims and will not provide an art rejection at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693